DETAILED ACTION
This final Office action is in response to the claims filed on November 21, 2022.
The terminal disclaimer filed November 21, 2022 has been approved.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4364451 to Wright.
Wright discloses a braking system for use with an extension ladder having a base section 1 and a fly section 3 movable relative to the base section via an adjustment rope 45, the braking system including: 
a bracket 15 for attachment to the fly section; 
a pulley 61 movable relative to the bracket by the adjustment rope; 
an arm 41 movable with the pulley, wherein the arm and the pulley are movable between a first position when no tension is applied to the adjustment rope and a second position when tension is applied to the adjustment rope;
a cam 31 attached to the arm and movable between:
an engaged position when the pulley and arm are in the first position with the cam frictionally engaging with a rail of the base section, wherein the frictional engagement of the cam with the rail of the base section prevents movement of the fly section relative to the base section, and 
a disengaged position when the pulley and arm are in the second position with the cam disengaged from the rail of the base section to allow movement of the fly section relative to the base section; and 
a resilient member 51 attached to the arm and attachable to the fly section, the resilient member configured to bias the arm and the pulley in the first position and to move the arm and the pulley from the second position to the first position when no tension is applied to the adjustment rope. (claim 1)
Wright further discloses wherein the bracket includes a slot (that houses pin 65) (claim 2) and wherein the arm comprises a vertical portion and a horizontal portion, and wherein the cam and the resilient member are attached to the vertical portion. (claim 3) (see annotated figure below)
Wright further discloses wherein the cam is pivotally attached to the vertical portion of the arm (via bracket 15) by a pin 65 (claim 4) and wherein the cam is pivotally attached to the bracket by a pin. (claim 5)





[AltContent: arrow][AltContent: textbox (Horizontal portion)][AltContent: textbox (Vertical portion)][AltContent: ]              
    PNG
    media_image1.png
    665
    288
    media_image1.png
    Greyscale


	Wright further discloses wherein the resilient member is a spring. (claim 6)
	Wright further discloses a braking system for an extension ladder having a base section and a fly section, the braking system comprising: 
a pulley configured to interact with a rope; 
a cam coupled with the pulley such that the cam is movable between an engaged position, wherein while in the engaged position, the cam is configured to frictionally engage with a rail of the base section to prevent movement of the fly section relative to the base section when the pulley is in a first position, and a disengaged position, wherein while in the disengaged position, the cam is disengaged from the rai of the base section to allow movement of the fly section relative to the base section when the pulley is in a second position, and
a resilient member coupled to at least one of the pulley or the cam, the resilient member biasing the cam in the engaged position. (claim 17)
Wright further discloses a bracket for mounting to the fly section (claim 18) and further including an arm, wherein the arm is connected to the pulley and the cam such that movement of the pulley and the arm causes the cam to pivot between the engaged and disengaged positions. (claim 20)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 1-6, 17, 18, and 20 above, in view of US 3902569 to Bair.
Wright fails to disclose wherein the cam includes a tread that engages with the base section in the engaged position. 
Bair teaches of a rubber tread surface 46 on a ladder for engagement with another surface. (see col. 3, lines 60-67 of Bair)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tread with the Wright cam that engages with the base section in the engaged position, as taught by Bair, in order to prevent slippage of the cam when in the engaged position. 

Claims 9-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1701123 to Roberts.
Roberts discloses a braking system for an extension ladder having a base section 1 and a fly section 2, the braking system comprising: 
a bracket for attachment to the fly section of the extension ladder, the bracket having a slot (slot houses a pin); 
a pulley 10 that interacts with a rope 9; 
an arm 7 comprising a horizontal portion and a vertical portion; (see annotated figure below) and 
a cam 5 pivotally attached at a first point to the vertical portion of the arm and at a second point to the bracket, wherein the cam is movable between an engaged position with the cam frictionally engaging with a rai of the base section to prevent movement of the fly section relative to the base section, and a disengaged position with the cam disengaged from the rai of the base section to allow movement of the fly section relative to the base section. (claim 9)

[AltContent: textbox (Vertical portion)][AltContent: arrow][AltContent: textbox (bracket)][AltContent: textbox (pin)][AltContent: arrow][AltContent: arrow]                      
    PNG
    media_image2.png
    243
    189
    media_image2.png
    Greyscale


	Roberts further discloses a resilient member 6 attached to the vertical portion of the arm (via element 8) and attachable to the fly section, the resilient member configured to bias the arm in a first position and to move the arm from a second position to the first position when no tension is applied to the rope. (claim 10)
	Roberts further discloses wherein the resilient member is a spring, (claim 11) wherein the cam is pivotally attached to the vertical portion of the arm by a pin, (claim 14) wherein the cam is pivotally attached to the bracket by a pin, (claim 15) and wherein the pin attaches the cam to the bracket at a location beneath the slot. (claim 16)

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 9-11 and 14-16 above, in view of Bair.
Roberts fails to disclose wherein the cam includes a tread that engages with the base section in the engaged position. 
Bair teaches of a rubber tread surface 46 on a ladder for engagement with another surface. (see col. 3, lines 60-67 of Bair)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a tread with the Roberts cam that engages with the base section in the engaged position, as taught by Bair, in order to prevent slippage of the cam when in the engaged position. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wright, as applied to claims 1-6, 17, 18, and 20 above, in view of US 6935464 to Duan.
Wright fails to disclose that the resilient member is a torsion spring.
Duan teaches of a torsion spring resilient member 21d that is also used with a braking system for an extension ladder.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the Wright spring with a torsion spring, as taught by Duan, in order to provide the Wright system with a simple biasing device that causes minimal wear and tear as well as since such a substitution would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus results would be expected.  (See MPEP 2143).

Response to Arguments
Applicant's arguments filed November 21, 2022 have been fully considered but they are not persuasive. 
On page 7 of the applicant’s response filed November 21, 2022, the applicant contends, regarding claims 1 and 17, that the prior art Wright does not include a cam, where ‘frictional engagement of the cam with the rail of the base section prevents movement of the fly section relative to the base section.”  The examiner respectfully disagrees. As illustrated in FIGS. 1 and 3 of Wright, a side of the cam 31 rubs up against, and therefore frictionally engages, the rail of the base section 1; thus reading on “wherein the frictional engagement of the cam with the rail of the base section prevents movement of the fly section relative to the base section,” as recited in claim 1, and similarly recited in claim 17.
Similarly, on page 7 of the applicant’s response filed November 21, 2022, the applicant contends, regarding claim 9, that the prior art “Roberts does not include a cam ‘frictionally engaging with a rail of the base section to prevent movement of the fly section relative to the base section,” as recited in claim 9.  The examiner respectfully disagrees.  As illustrated in FIGS. 1-3 of Roberts, the cam 5 rubs against, and therefore frictionally engages, the rail of the base section 1; thus reading on the recitation in question. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634